



Exhibit 10.19
Sixth Amendment To
Amended and Restated Credit Agreement
This Sixth Amendment to Amended and Restated Credit Agreement (herein, the
“Amendment”), dated as of January 18, 2019 among FCStone Merchant Services, LLC,
a Delaware limited liability company (the “Borrower”), INTL FCStone Inc., a
Delaware corporation (the “Guarantor”), the financial institutions executing
this Amendment as Lenders, and Bank of Montreal, a Canadian chartered bank
acting through its Chicago branch, as Administrative Agent for the Lenders (the
“Administrative Agent”).
Preliminary Statements
A.    The Borrower, the Guarantor, the Lenders and the Administrative Agent
entered into an Amended and Restated Credit Agreement dated as of March 15,
2016, as amended (the “Credit Agreement”). All capitalized terms used herein
without definition shall have the same meanings herein as such terms have in the
Credit Agreement.
B.    The Borrower has requested that the Lenders make certain amendments to the
Credit Agreement, and the Lenders are willing to do so under the terms and
conditions set forth in this Amendment.
Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
Section 1.
Amendments.

Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended as follows:
1.1.     Clause (f) of the defined term “Eligible Commodities” appearing in
Section 5.1 of the Credit Agreement shall be amended and restated to read in its
entirety as follows:
(f)    if such Qualified Commodity is subject to a Trust Receipt, then no more
than 20 days (or 45 days with respect to cotton) have elapsed since the tangible
warehouse receipts or such other document of title subject to such Trust Receipt
was sent by the Administrative Agent; provided, that the Market Value of
Qualified Commodities subject to Trust Receipts shall not exceed 25% of the
Market Value of such Qualified Commodities
1.2.    Section 5.1 of the Credit Agreement shall be further amended by deleting
the defined term “INTL Second Lien Notes” in its entirety.
1.3.    Section 8.7(g) of the Credit Agreement shall be amended and restated to
read in its entirety as follows:
(g)    the guaranty by the Borrower and the Borrower Subsidiaries of the
obligations of Holdings and its Subsidiaries in an aggregate principal amount
not to exceed $450,000,000 at any one time (and renewals, refinancings and
extensions thereof);





--------------------------------------------------------------------------------





1.4.    Section 8.7(k)(ii) of the Credit Agreement shall be and hereby is
amended by deleting the amount “$20,000,000” appearing therein and inserting in
its place the amount “$50,000,000”.
1.5.    Schedule 5.1(A) of the Credit Agreement shall be amended and restated in
the form of Schedule 5.1(A) attached hereto.
Section 2.
Conditions.

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:
2.1.    Receipt by the Administrative Agent this Amendment duly executed by the
Borrower, the Guarantor, and the Lenders; and
2.2.    receipt by the Administrative Agent of such other agreements,
instruments, documents, certificates, and opinions as the Administrative Agent
may reasonably request.
Section 3.
Representations.

3.1.    The Borrower heretofore executed and delivered to the Administrative the
Collateral Documents. The Borrower hereby acknowledges and agrees that the Liens
created and provided for by the Collateral Documents continue to secure, among
other things, the Secured Obligations; and the Collateral Documents and the
rights and remedies of the Administrative Agent thereunder, the obligations of
the Borrower thereunder, and the Liens created and provided for thereunder
remain in full force and effect and shall not be affected, impaired or
discharged hereby. Nothing herein contained shall in any manner affect or impair
the priority of the Liens created and provided for by the Collateral Documents
as to the indebtedness which would be secured thereby prior to giving effect to
this Amendment.
3.2.    The Guarantor hereby acknowledges that it has reviewed the terms and
provisions of this Amendment and consents to any modification of the Credit
Agreement and the other Loan Documents effected pursuant to this Amendment. The
Guarantor hereby confirms to the Administrative Agent and the Lenders that,
after giving effect to this Amendment, the Guaranty set forth in Section 12 of
the Credit Agreement and each other Loan Document to which it is a party
(including each agreement subordinating the Holdings Subordinated Debt to the
Secured Obligations) continues in full force and effect and is the legal, valid
and binding obligation of the Guarantor, enforceable against the Guarantor in
accordance with its terms except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability. The
Guarantor acknowledges and agrees that (i) notwithstanding the conditions to
effectiveness set forth in this Amendment, the Guarantor is not required by the
terms of the Credit Agreement or any other Loan Document to consent to the
waivers or modifications to the Credit Agreement effected pursuant to this
Amendment and (ii) nothing in the Credit Agreement, this Amendment or any other
Loan Document shall be deemed to require the consent of such Guarantor to any
future waivers or modifications to the Credit Agreement.
3.3.    In order to induce the Administrative Agent and the Lenders to execute
and deliver this Amendment, the Borrower and the Guarantor hereby represents to
the Administrative Agent and to the Lenders that as of the date hereof (a)  the
representations and warranties set forth in Section 6 of the Credit Agreement
and the other Loan Documents are and shall be and remain true and correct
(except to the extent that such representations and warranties relate to an
earlier date, in which case they shall be true and correct as of such earlier
date) and (b) they are in compliance with the terms and conditions of the Credit
Agreement





--------------------------------------------------------------------------------





and no Default or Event of Default has occurred and is continuing under the
Credit Agreement or shall result after giving effect to this Amendment.
Section 4.    Miscellaneous.
4.1.    Except as specifically amended herein, the Credit Agreement shall
continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Credit Agreement,
the Notes, or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to or
with respect to the Credit Agreement, any reference in any of such items to the
Credit Agreement being sufficient to refer to the Credit Agreement, as amended
by this Amendment.
4.2.    The Borrower agrees to pay on demand all costs and expenses of or
incurred by the Administrative Agent in connection with the negotiation,
preparation, execution and delivery of this Amendment, including the fees and
expenses of counsel for the Administrative Agent.
4.3.    This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of a
counterpart hereof by facsimile transmission or by e‑mail transmission of an
Adobe portable document format file (also known as a “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof. This Amendment
shall be governed by, and construed in accordance with, the internal laws of the
State of Illinois.
[Signature Page to Follow]





--------------------------------------------------------------------------------







This Amendment to Credit Agreement is entered into as of the date and year first
above written.
“Borrower”
FCSTONE MERCHANT SERVICES, LLC


By        /s/ Brent Grecian
Name        Brent Grecian
Title        President & CEO,
FCStone Merchant Services, LLC
                        
By        /s/ Bruce Fields
Name        Bruce Fields
Title        Group Treasurer, INTL FCStone Inc.


                                
"Guarantor"
INTL FCSTONE, INC.
                                                            
By        /s/ Tricia Harrod
Name        Tricia Harrod
Title        CRO
                        
By        /s/ Bruce Fields
Name        Bruce Fields
Title        Group Treasurer






















[Signature Page to Sixth Amendment to Credit Agreement]





--------------------------------------------------------------------------------







Accepted and agreed to.
Bank of Montreal, Chicago Branch, as Administrative Agent, L/C Issuer and a
Lender
By /s/ Krupa Tantuwaya        
Name Krupa Tantuwaya        
Title Director        


CoBank, ACB, as a Lender
By /s/ Wade Andersen    
Name Wade Andersen    
Title Director, Credit        


The Huntington National Bank, as a Lender
By /s/ John Weathers        
Name John Weathers        
Title SVP, Portfolio Manager    


HSBC Bank USA, National Association, as a Lender
By /s/ Antonio J. Nanez        
Name Antonio J. Nanez        
Title Head of CSTF, NAM        
















[Signature Page to Sixth Amendment to Credit Agreement]







--------------------------------------------------------------------------------







ING Capital, LLC, as a Lender
By /s/ Peter Lopoukhine    
Name Peter Lopoukhine        
Title Director         
By /s/ Matthew Rosetti
Name Matthew Rosetti         
Title Managing Director     




Cooperatieve Rabobank U.A., New York Branch, as a Lender
By /s/ Haydn Scarr        
Name Haydn Scarr        
Title Executive Director        
By /s/ Sebastien Ribatto    
Name Sebastien Ribatto        
Title Managing Director    


























[Signature Page to Sixth Amendment to Credit Agreement]





